Citation Nr: 0738797	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  03-08 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 2001 and later by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).   

A hearing was held before the undersigned Veterans Law Judge 
in August 2003.  The Board remanded the case for additional 
development in April 2004.  The case is now ready for 
appellate review.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the veteran, 
hypertension was manifest to a compensable degree within one 
year of separation from service.  


CONCLUSION OF LAW

Hypertension may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has hypertension which was 
manifest within a year of separation from service, and which 
was either caused or aggravated by his service connected 
PTSD.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran has previously established service 
connection for post-traumatic stress disorder, rated as 30 
percent disabling.

The veteran's service medical records appear to be 
incomplete, however, this is inconsequential as the veteran's 
claim may be granted on the basis of post service evidence.  

The relevant evidence includes the report of a hypertension 
examination conducted by the VA in March 2001 which reflects 
that the veteran gave a history of having been first 
diagnosed with high blood pressure when he returned from 
Vietnam in 1968.  He reported that at that time he had a 
routine check up.  Treatment reportedly was started by his 
private physician Dr. Sanders in 1969.  He reported that he 
had pretty much been on medication since 1969.  

During the videoconference hearing held before the 
undersigned Veterans Law Judge in August 2003, the veteran 
testified that he first had hypertension shortly after 
"graduating" from the military.  He said that he saw a Dr. 
Sanders at the Sanders Clinic for treatment of the 
hypertension.  He further stated that he was currently be 
treated for the same disorder by the VA.  

Although the earliest post service medical treatment records 
which could be obtained reflect elevated blood pressure 
readings in 1976, the veteran's testimony of having had 
hypertension within the one year presumptive period has been 
corroborated by a medical statement dated in February 2005 
from J.C. Brierre, M.D., which reflects that the veteran was 
treated at that medical office for essential hypertension 
during the years of 1969 to 1973.  It was noted that the 
veteran's blood pressure was under control with variance of 
160/120.  The doctor reported that they suggested to him that 
he keep taking his medication and have regular check-ups.  

The claim is further supported by the report of a VA medical 
examination conducted in January 2007.  The VA examiner 
concluded that, based on the letter from Dr. Brierre noting 
treatment from 1969 to 1973, as well as the private record 
dated in 1976 showing elevated blood pressures, "The veteran 
in this instance should be given the benefit of the doubt 
since the doctor does indicate that he followed the veteran 
for the specific diagnosis of essential hypertension in 1969, 
and the veteran had approximately 11 months in 1969 to 
develop a medical condition for which he could claim as 
military related..."  The examiner further stated that "based 
upon the facts as stated this examiner's opinion is that it 
is at least as likely as not that the veteran's hypertension 
is etiology related to his military service, in that the 
veteran developed hypertension approximately within the one 
year period of his discharge."  

The treatment of hypertension by medication indicates that 
the disorder was disabling to a compensable degree.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).  The Board 
has noted that the account by the veteran and Dr. Brierre 
have not been corroborated by contemporaneous medical 
records.  However, this lack of corroboration does not 
provide a basis for rejecting the testimony.  See Buchanan v. 
Nicholson, 451 F. 3d 133 (Fed Cir. 2006) in which the Federal 
Circuit Court found that the Board had erred by requiring 
that the veteran's lay evidence be corroborated by 
contemporaneous medical evidence.  The Federal Circuit stated 
that "While the lack of contemporaneous records may be a 
fact that the Board can consider and weigh against a 
veteran's lay evidence, the lack of such records in and of 
itself does not render the lay evidence not credible."   See 
also Barr v. Nicholson, Vet. App. No. 04-0534 (June 15, 
2007).

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that hypertension was manifest to a compensable 
degree within one year of separation from service.  
Accordingly, the Board concludes that hypertension may be 
presumed to have been incurred in service.  


ORDER

Service connection is granted for hypertension.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


